Citation Nr: 1528812	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-31 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial, compensable rating for surgical scars on the anterior chest and right leg prior to December 20, 2011, and a rating in excess of 20 percent thereafter.


ATTORNEY FOR THE BOARD

M. Barsoum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, granting service connection for scars on the anterior chest and right leg associated with coronary artery disease with an evaluation of 0 percent, effective January 2010.  The Veteran timely filed a notice of disagreement (NOD) to this decision in April 2011.  The RO did not issue a statement of the case (SOC), but in a July 2012 rating decision, the RO granted the Veteran a higher combined rating of 20 percent, effective December 2011.  The Veteran filed a timely NOD to this rating decision in August 2012, and a statement of the case was issued in September 2013.  The RO accepted the Veteran's October 2013 Appeals Election Letter in lieu of VA Form 9, and continued the denial of the claim on appeal, as reflected in a September 2014 supplemental SOC.

Given this procedural history, the Board finds that the Veteran's claim for a higher rating has been on appeal since the issuance of the March 2011 rating decision. As such, the Board has characterized this claim as shown on the first page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (as the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded); Fenderson v. West, 12 Vet. App. 119 (1999) (where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate).

It is also important to note that in a November 2011 claim, the Veteran stated that he was claiming a "leg condition secondary to his heart operation."  In May 2013, the Veteran clarified that his November 2011 claimed "leg condition" consists of the scar issue that is presently before the Board.  

The Board further notes by way of background that the Veteran is also receiving a disability rating of 100 percent for his service-connected coronary artery disease pursuant to a May 2013 rating decision, a rating of 70 percent for his depressive mood disorder, a rating of 10 percent for peripheral neuropathy of the leg lower extremity, and has also been found eligible for Special Monthly Compensation (SMC) and total disability rating based on individual unemployablity (TDIU) pursuant to a September 2013 rating decision.  Given that the Veteran is already entitled to TDIU, any further discussion of TDIU entitlement from January 28, 2010, which is the effective date for the Veteran's service-connected scar disabilities, is unnecessary in this instance.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In April 2013, the Veteran, through his former accredited representative, Matthew D. Hill, Esquire, attended an informal conference before a Decision Review Officer (DRO).  Information about this conference is associated with the claims file.  In May 2013, the Veteran, individually or through his representative, again requested and initiated an additional informal conference with the DRO.  

In June 2013, Mr. Hill was removed as the Veteran's power of attorney, pursuant to his request.  In May 2013, before withdrawing as counsel, Mr. Hill indicated that he withdrew the Veteran's scar appeal; however, the Board finds that there is no evidence of such withdrawal in the record.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  Accordingly, this matter remains before the Board for consideration.   

The claim was processed using the Veterans Benefits Management System (VBMS).  In addition to the VBMS file, there is also a Virtual VA file associated with the Veteran's claim.  A review of the documents in such file reveals certain files not previously considered by the RO, including 2015 VA treatment records.  However, because these 2015 VA treatment records are not relevant for rating purposes, a waiver of RO initial consideration of this evidence is not necessary.  


FINDINGS OF FACT

1. Prior to December 20, 2011, the Veteran's scars on his anterior chest and right leg measured 21 by 2 centimeters and 3 by 0.3 centimeters (respectively), and both scars were liner, not painful, and not unstable. 

2. From December 20, 2011, the Veteran's scars on his anterior chest and right leg measure 20 by 2 centimeters and 3 by 0.25 centimeters (respectively), and both scars are linear, painful, and unstable.  


CONCLUSIONS OF LAW

1. Prior to December 20, 2011, the criteria for an initial compensable rating for surgical scars on the anterior chest and right leg have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.10, 4.118, Diagnostic Code 7804 (2014).

2. From December 20, 2011, the criteria for an increased rating, higher than 20 percent, for surgical scars on the anterior chest and right leg have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.10, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veteran appeals the propriety of the initial rating decision from the original grant of service connection, and the subsequent increased rating decision.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, §  5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  The Board finds that adequate information is associated with the claims file to rate the Veteran's claim.  The information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, reports of VA examinations, and statements from the Veteran and his former representative.  The Board notes that the Veteran submitted a December 2011 statement, indicating that he was receiving a "benefit" from the Social Security Administration (SSA); and he enclosed a one-page September 2011 letter from SSA regarding a "benefit."  However, there is no indication from the Veteran, or in the record, that such information was based on the Veteran's service-connected scars.  Moreover, the Veteran was afforded two VA examinations for his scars, including one in December 2011.  The December 2011 examination was after the date that any such SSA benefit began, in September 2011.  Consequently, the Board concludes that a remand to obtain the Veteran's SSA records is not necessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).  

As referenced above, the Veteran was afforded adequate VA examinations to evaluate his claimed scar disabilities.  The first examination was conducted in November 2010 and the second in December 2011.  The December 2011 VA examiner also completed a disability benefits questionnaire (DBQ) in January 2012.  The reports from those examinations and the medical opinions have been included in the claims file for review.  These examinations and opinions involved a review of the Veteran's claims file, thorough examinations of the Veteran, and opinions supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the AOJ, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability. Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  In addition, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the Court held in Hart v. Mansfield, 21 Vet. App. 505 (2007) that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate in evaluating a veteran's service-connected disabilities. 

Diagnostic Code 7804 provides a 10 percent rating when one or two scars are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  An "unstable scar" is one where there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804, Note 1.  A 20 percent rating is provided if three or four scars are unstable or painful.  The Veteran's scar rating may also be increased by 10 percent if one or more scars are both painful and unstable.  38 C.F.R. § 4.118, DC 7804, Note 2.  If these requirements for a compensable evaluation are not met, the scar will receive a noncompensable rating.  See 38 C.F.R. § 4.31 (2014) (in every instance where the schedule does not provide for a 0 percent rating, such an evaluation will be assigned when the requirements for a compensable evaluation are not met).

A veteran's scars may also be rated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, and 7805.  Diagnostic Code 7800 provides a 10 percent rating for burn scars of the head, face, or neck with one characteristic of disfigurement.  Diagnostic Code 7801 provides for a 10 percent rating for burn scars, not of the head, face, or neck, that are deep and nonlinear of at least 39 square centimeters.  Diagnostic Code 7802 provides a 10 percent rating for burn scars not of the head face or neck that are superficial and nonlinear and cover an area or areas of 929 square centimeters or greater.  Diagnostic Code 7805 provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7804, must consider any disabling effect(s) not considered in a rating provided under Diagnostic Code 7800-04. 




Background and Analysis 

By way of background, the Veteran reports undergoing triple bypass surgery related to coronary artery disease, and indicated that his chest was surgically opened and an artery was removed from the right leg to use in the heart.  In March 2011, the RO granted service connection for scars on the anterior chest and right leg, secondary to coronary artery disease, and assigned a noncompensable rating effective January 28, 2010.   In July 2012, the RO increased the evaluation to 20 percent under Diagnostic Code 7804, effective December 20, 2011.   The Veteran contends that a higher disability rating is warranted for both periods.

In November 2010, the Veteran was afforded a VA examination.  The examiner found that the Veteran had a linear scar on the anterior side of the trunk.  The scar measured 21 centimeters by 2 centimeters, was not painful on examination, did not exhibit any skin breakdown, inflammation, edema, or keloid formation.  The scar was also not disfiguring and did not limit the Veteran's motion or function.  The Veteran also had a linear scar on his right leg, measuring 3 centimeters by 0.3 centimeters.  The examiner again found that this postoperative scar was not painful, did not exhibit skin breakdown, inflammation, edema, or keloid formation.  Again, this scar was not disfiguring and did not limit the Veteran's motion or function.  

The Veteran was afforded another VA scar examination in December 2011, and the examiner completed the DBQ in January 2012.  Here, the Veteran reported that the scar on his anterior chest was both painful and unstable; and that this scar was keloidal and cracks at times.  The Veteran also reported that a scar on his right calf was similarly painful and unstable, as there was frequent loss of covering of skin over the scar.  Finally, the Veteran indicated that it was hard for him to walk because of the pain.  See December 2011 VA Examination.  

Upon physical examination of the Veteran, the December 2011 VA examiner noted a linear scar on the anterior chest, measuring 20 centimeters by 2 centimeters, and a linear scar on the right calf measuring 3 centimeters by 0.25 centimeters.  The examiner stated that these scars did not limit function, were not burn scars, and were not scars of the head, face or neck.  Furthermore, the scars were linear and did not cover areas of 77 square centimeters.  Although the December 2011 VA examination did not address pain and instability, in his January 2012 DBQ the December 2011 VA examiner indicated that both scars were painful.  The January 2012 report does not clarify, however, whether one or both scars are unstable.  Given this ambiguity in the record, the Veteran should be afforded the benefit of the doubt; the Board therefore assumes that both scars are unstable.  

Based on the evidence, the Board concludes that the preponderance of the evidence does not support a compensable rating prior to December 20, 2011, or a rating in excess of 20 percent thereafter.  See 38 C.F.R. § 4.31.  A 10 percent rating is appropriate under Diagnostic Code 7804 only where one or two scars are unstable or painful.   However, the November 2010 VA examiner found that the Veteran's scars were linear, not painful, and not unstable prior to December 20, 2011.  The record thus indicates that the Veteran does not meet the requirements for a compensable disability rating under Diagnostic Code 7804, prior to December 20, 2011.  Therefore, a compensable rating for this period is not warranted.

With respect to the period on or after December 20, 2011, the Veteran does not warrant a disability rating in excess of 20 percent.  Even providing the Veteran all reasonable doubt concerning any ambiguity in the January 2012 DBQ and assuming that the Veteran's postoperative scars were both painful and unstable, the preponderance of the evidence is against the claim that the Veteran's surgical scars more nearly approximate the criteria in excess of  20 percent.  See 38 C.F.R. § 4.118, DC 7804.  As noted above, a 10 percent rating is appropriate under Diagnostic Code 7804 where one or two scars are unstable or painful.  Note 1 to DC 7804 states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Here, it is undisputed that the Veteran only has two scars, and the Board assumes that both scars are painful and unstable; this entitles the Veteran to receive at least a 10 percent disability rating from December 20, 2011.  This 10 percent disability rating should be increased by another 10 percent pursuant to Note 2 of Diagnostic Code 7804 if one or more scars are both unstable and painful.  Thus, assuming that both of the Veteran's scars are unstable, an increase of 10 percent is appropriate in this case.  The Veteran's combined disability rating for both scars is therefore 20 percent. 

Furthermore, the Board has considered whether any other diagnostic codes could alternatively provide even higher ratings for either period.  However, there is no evidence that this Veteran suffers from burn scars, or scars of the head, face or neck, or any other impairment.  Moreover, as indicated above, the clinical findings do not show that the service-connected postoperative scars are non-linear or greater than 77 square centimeters.  Rather, the evidence shows that the Veteran's scars are linear, and the anterior chest scar is approximately 40 square centimeters, while the right leg scar is less than 1 square centimeter.  Thus, Diagnostic Codes 7800, 7801, and 7802 are not applicable.  

In a May 2013 Report of General Information, the Veteran stated that he experiences numbness because of his scar.  However, he later denied numbness in both his right and left, upper and lower extremities.   See June 2013 VA Examination.   While the Board recognizes the Veteran's lay assertions and acknowledges that the Veteran is competent to report pain on motion or other limitations due to his disability, any actual diagnosis in this case requires objective testing to diagnose, because numbness can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, both the November 2010 and December 2011 VA examiners found that neither surgical scar limits the Veteran's function.  The Veteran's intuition about the cause of his claimed numbness is not sufficient to outweigh the opinion of two experts who carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Accordingly, a higher evaluation based on limitation of function pursuant to Diagnostic Code 7805 is not warranted in this case at any time during the appeal period.  Moreover, the Veteran is already service connected for peripheral neuropathy in the right lower extremity, pursuant to a September 2013 rating decision, and separate ratings under this provision would essentially amount to impermissible pyramiding.  See 38 C.F.R. § 4.14 (avoidance of pyramiding); see also 38 C.F.R. § 4.115a (only the predominant area of dysfunction is considered for rating purposes). 

In short, the Veteran has not complained of symptoms consistent with a compensable rating prior to December 20, 2011, or a rating in excess of 20 percent thereafter.  Even if so, as a layperson without appropriate medical training and expertise to completely render the medical findings of a qualified medical professional, his assertions would not be considered more persuasive than the findings of qualified medical professionals.  See Jandreau, 492 F.3d at 1376-77.  Here, two VA examiners provided specific findings adequately addressing the applicable rating criteria in this case.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

Additionally, the Board finds that there is no showing that at any point during the appeal the Veteran's service-connected scar disabilities reflected so exceptional or so unusual a picture as to render inadequate the schedular criteria for rating the disabilities and to warrant the assignment of a higher rating on an extra-scheduler basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.'  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).   If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Board finds that the schedular criteria are adequate to rate the Veteran's disability at all times pertinent to this appeal.  Significantly, the schedular rating criteria contemplate the Veteran's signs and symptoms, such as pain, stability, reported location of scar and disfigurement.  As noted, there are several alternate criteria which can be used when considering impairment from scar disabilities, to include ratings based on the size and location of the scars, none of which were shown to be applicable in the Veteran's claim.  In short, all of the symptoms the Veteran experiences from his scars are explicitly listed in the scheduler rating criteria.  Here, it is noteworthy that both the November 2010 and December 2011 VA examiners commented that the scars do not limit the Veteran's function.  Indeed, no exceptional factors involving the Veteran's scars were noted.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable rating for the anterior chest and right leg scars prior to December 20, 2011, is denied.

Entitlement to a rating greater than 20 percent for the anterior chest and right leg scars from December 20, 2011, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


